Title: To Thomas Jefferson from Daniel Bradley, 6 October 1805
From: Bradley, Daniel
To: Jefferson, Thomas


                  
                     Sr.
                     6th Octer 1805
                  
                  In answer to yours this day received I have to inform you that I apprehended your Negroe On the 3d of September last at this place then in possession of the within papers endeavouring to pass as a freeman which Convinced me that he was runaway. I then had him Committed to Jail and assoon as he Confessed the truth (which was On the 7th same Month) I wrote to you informing you of the whole Circumstance and put the letter in the post-office at this place directed to you at your seat in Albemarle County, And have impatiently waited to hear whether the fellow was Yours Or had still kept the truth Out of view—
                  I am with respect Your Obedt. Servt.
                  
                     Daniel Bradley Jailor of Fairfax County
                  
               